Citation Nr: 0332947	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  96-36 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
lumbosacral strain, prior to June 13, 2002. 

2.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


REMAND

On April 28, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2003).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the appellant to identify all VA 
and non-VA health care providers that 
have treated the veteran for low back 
disability during the period of June 2002 
to the present.  Obtain records from each 
health care provider the appellant 
identifies.  

2.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded orthopedic and 
neurological examinations in order to 
determine the current nature and severity 
of service-connected low back disability.  

A.  With respect to the orthopedic 
examination:  

(i) Ask the examiner to comment on the 
nature and severity of the veteran's 
"chronic orthopedic manifestations"-
i.e., orthopedic signs and symptoms 
resulting from intervertebral disc 
syndrome that are present constantly, or 
nearly so.  Ask the examiner to 
distinguish, to the extent possible, the 
orthopedic signs and symptoms associated 
with the veteran's intervertebral disc 
syndrome from the neurological signs and 
symptoms.  Also, ask the examiner, to 
determine if intervertebral disc syndrome 
is present in more than one spinal 
segment.  If so, and provided that the 
effects in each spinal segment are 
clearly distinct, ask the examiner to 
address and evaluate each segment on the 
basis of its chronic orthopedic 
manifestations or incapacitating 
episodes.  

(ii) Finally, ask the examiner to comment 
on the impact of functional loss due to 
pain, weakness and other factors on the 
veteran's service-connected disability 
picture.  

B.  With respect to the neurological 
examination:  

(i) Ask the examiner to comment on the 
nature and extent of the veteran's 
"chronic neurologic manifestations"-
i.e., neurological signs and symptoms 
resulting from intervertebral disc 
syndrome that are present constantly, or 
nearly so.  Ask the examiner to 
distinguish, to the extent possible, the 
neurological signs and symptoms 
associated with the veteran's 
intervertebral disc syndrome from the 
orthopedic signs and symptoms.  Also, ask 
the examiner, to determine if 
intervertebral disc syndrome is present 
in more than one spinal segment.  If so, 
and provided that the effects in each 
spinal segment are clearly distinct, ask 
the examiner to address and evaluate each 
segment on the basis of its chronic 
neurological manifestations or 
incapacitating episodes.  

(ii) Ask the examiner to comment on the 
impact of functional loss due to pain, 
weakness and other factors on the 
veteran's service-connected disability 
picture.  
c.  Send the claims folder to the 
examiner(s) for review.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





